Citation Nr: 0211783	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  00-14 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
residuals of pneumonia.

In April 2001, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.


FINDING OF FACT

There is competent evidence of a nexus between the current 
findings of scarring in the lungs and pneumonia in service.


CONCLUSION OF LAW

Residuals of pneumonia were incurred in service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Because the Board is granting service connection for 
residuals of pneumonia, it does not believe that it needs to 
establish that VA has fulfilled its duty to assist.  However, 
the Board must address the RO's development following the 
Board's April 2001 remand, as it followed all the requests 
that the Board made, and the Board is appreciative of the 
RO's efforts.

II.  Decision

The service medical records show that the veteran was 
diagnosed with pneumonia in November 1944 in the right lower 
lobe.  It was labeled as "cured" in January 1945.  A March 
1945 service medical record shows that the examiner noted 
that the veteran had had pneumonia six weeks prior and that 
the lungs were clear.  A chest x-ray taken at separation was 
"negative."

A November 1997 private medical record shows that a chest x-
ray revealed linear scarring at the right base.  

An August 1999 VA examination report shows that the veteran 
was diagnosed with status post pneumonia "x 3" in the 
remote past.  The examiner noted the November 1997 x-ray 
findings and stated that it was "as likely as not that the 
1997 impression [was] a residual of pneumonia."  

An October 2001 private CT of the chest revealed an area of 
increased density within the anterior lingula, which the 
radiologist stated could represent "in all likelihood a 
pneumonia."  The radiologist further noted that there was 
airway thickening and scarring within the anteromedial right 
lower lobe.  

An October 2001 private medical record shows a diagnosis of 
bronchiectasis with acute chronic obstructive pulmonary 
disease.  

An October 2001 VA examination report shows that the examiner 
examined the veteran and made the following diagnosis:

CT scan of the chest at Highlands 
Regional Medical Center in Sebring done 
September 2001 showed an infiltrative 
nodular abnormality of both lungs, some 
may be chronic in nature, acute disease 
could not be excluded.  Review of the 
c[laims] file indicates a service 
separation chest x-ray was normal, 
therefore, it's unlikely that the chest 
problem's related to service.

At a July 2002 hearing as to the issue of entitlement to an 
increased evaluation for service-connected sinusitis, the 
veteran submitted a copy of a page from a medical dictionary, 
which showed a definition for bronchiectasis.  In it, it 
stated that the primary diseases which lead to bronchiectasis 
included chronic sinusitis and pneumonia, whooping cough, 
allergy, influenza, tuberculosis, and lung tumor.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of service 
connection for residuals of pneumonia.  The fact that the 
veteran had pneumonia in service is undisputed.  The issue 
before the Board is whether the current findings from chest 
x-ray and CT scan are related to the disease in service.  

The evidence that supports the veteran's claim is the finding 
made by the VA examiner in the August 1999 examination 
report.  There, he attributed the current x-ray findings to 
the veteran's pneumonia in service.  Additionally, it must be 
noted that the scarring found on current x-ray and CT scan is 
in the same location as the pneumonia the veteran had in 
service-the right lower lobe.  This also supports the 
veteran's claim.  Furthermore, the submission of the 
definition of bronchiectasis indicates that such can be the 
result of chronic sinusitis (for which the veteran has been 
service-connected since 1946) and pneumonia.  Again, this 
supports the veteran's claim for service connection for 
residuals of pneumonia.

The evidence against the veteran's claim is the October 2001 
examination report, wherein the examiner stated that it was 
unlikely that the current findings are related to the 
pneumonia in service, as the separation chest x-ray was 
negative for any findings.

The Board must weigh the evidence and finds that although the 
October 2001 examination report is against his claim, the 
evidence for his claim is at least in equipoise with the 
evidence that is against his claim.  There is a medical 
opinion, wherein the examiner attributed the current x-ray 
findings to the pneumonia in service.  Resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for residuals of pneumonia is warranted.  
See Gilbert, 1 Vet. App. at 55.



ORDER

Service connection for residuals of pneumonia is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

